DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the previously identified species D1, B2 and C3 in the reply filed on 11/23/2020 is acknowledged.  Claims 1-15 and 19 are readable on the elected species and examined below.  Claims 16-18 and 20 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handke et al. (US Patent No. 5,353,898) in view of Stastny et al. (US Patent No. 7,451,541).


Claim 1:
	Handke teaches a method of manufacturing a damper for a vehicle (abstract, figure 1), the method comprising: obtaining a pressure tube (5); slidably positioning a piston assembly (6, 7) within the pressure tube (figure 1); forming a first open shell (101a; figure 6) from a first metal sheet (c. 2, l. 28-c. 3, l. 20); forming a second open shell (101b) from a second metal sheet (c. 2, l. 28-c. 3, l. 20); positioning the first open shell and the second open shell around the pressure tube (101a and 101b combine to form 101 which is an alternative embodiment of 1 which surrounds 5; see figures 1, 2, 4, 6, 11); aligning the first open shell with the second open shell (figure 6); assembling the first open shell with the second open shell to sealingly join the first open shell to the second open shell and define a reserve tube (101, 1) (figure 6, c. 11, l. 11-37), wherein the reserve tube (101, 1) includes a substantially cylindrically-shaped portion (20) and a protrusion (18), wherein the protrusion is at least partially defined by one of the first metal sheet and the second metal sheet (18 can be formed in either/both of 101a, 101b; figure 6); and coupling the reserve tube (1) to the pressure tube (5) (figure 1).
	Handke does not explicitly teach welding the first open shell to the second open shell to sealingly join the first open shell to the second open shell.
	Stastny teaches a method of manufacturing a double walled tube assembly (figure 3F), the method comprising: obtaining a first tube (20, 22); forming a first open shell (24a’) from a first metal sheet (figure 3F); forming a second open shell (24a’’) from a second metal sheet (figure 3F); positioning and aligning the first open shell with the second open shell around the first tube (figures 3F, G and 4); welding the first open shell (24a’) to the second open shell 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to weld the first shell to the second shell as taught by Stastny in order to provide a secure, fixed and permanent connection between the shells to form a stronger reserve tube structure in the method of Handke.
Claim 2:
	Stastny teaches that the positioning of the first open shell and the second open shell occurs before the welding (c. 3, l. 19-24).
Claim 3:
	Handke teaches that the reserve tube includes a longitudinal axis (vertical, figure 6) but does not explicitly teach that the reserve to is joined along the longitudinal axis.
Stastny teaches that the second tube includes a longitudinal axis, the first open shell being welded to the second open shell along the longitudinal axis (figures 3F,G and 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form a longitudinal joint between shells, as taught by Stastny, since Handke does not explicitly teach that the joint between the shells is required to be transverse to the longitudinal axis.  Further, at the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used a longitudinal joint because applicant has not disclosed that the longitudinal joint provides an advantage, is used for a particular purpose, or solves a stated problem not addressed by the joint location of Handke. One of ordinary skill in the art, furthermore, would have expected applicant's 
Claim 4:
	Stastny teaches that the first metal sheet (24a’) is a mirror image of the second metal sheet (24a’’) (figure 3F).
Claim 5:
	Handke teaches that the first metal sheet includes a peripheral shape that is not rectangular (peripheral shape is circular, figure 6).
Claim 6:
	Handke teaches that the first metal sheet (101a) comprises a tailored blank including a first portion (21) having a first set of mechanical properties and a second portion (21) having a second set of mechanical properties different than the first set of mechanical properties (the different diameters and ribbed profiles impart distinct mechanical loading patterns).
Claim 7:
	Handke teaches that the first portion is manufactured individually and separately from the second portion and subsequently joined to the second portion (as see in figure 7, 101a of figure 6 can be composed of multiple separate portions, e.g., 201a, 201c).



Claim 8:
	Handke teaches manipulating the first portion to obtain a first thickness different than a second thickness of the second portion (upper portion 201a has regions which are thicker than 201c).
Claim 9:
	Handke/Stastny teaches positioning a valve (15) in the protrusion (18) wherein the protrusion is located between the first open shell (301a) and the second open shell (301b) prior to welding (Stastny) the first open shell to the second open shell (figure 8), wherein the protrusion(18) at least partially retains the valve (15, see figure 1).
Claim 10:
	Handke teaches that the protrusion (18) directly engages the valve (15) within the reserve tube (figure 1).
Claim 11:
	X teaches that the protrusion (18) radially inwardly extends into the reserve tube (figure 8).
Claim 12:
	Handke teaches fixing a tubular sleeve (3) to a first end of the reserve tube (1, 101).
Claim 13:
	Handke teaches mechanically deforming a portion of the tubular sleeve (3) to define an annular lip (bent portion of 3 within 11) at the first end of the reserve tube (figure 1).


Claim 14:
	Handke teaches that the tubular sleeve (3) overlays the first end of the reserve tube (1, 101) such that the tubular sleeve is positioned radially outward of the first end of the reserve tube in an abutting relationship (figure 1).
Claim 15:
	Handke teaches that the step of forming the first open shell (101a) includes forming a first flange (21, 22) and the step of forming the second open shell (101b) includes forming a second flange (21, 22), the first and second flanges being fixed to one another (by assembly of 101a, 101b) such that they define an end wall (19’) at a second end of the reserve tube (as well as at a first end; figure 1).
Claim 19:
	Handke teaches that the protrusion (18) forms a tubular extension that extends radially outwardly from the reserve tube, the tubular extension receiving a control valve (15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726